DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on February 15, 2021, claims 1, 4-11 and 15-18 are pending. Claims 1 and 4-11 are amended. Claims 2, 3, and 12-14 are canceled. New claims 6-18 are added. 

Drawings
The replacement drawings For Figs. 15 and 16 (pg. 11) were received on February 15, 2021.  These drawings are accepted.

Specification
The amendments to the specification to paragraphs [0053], [0056], [0060], and [0072] correct typographical errors and names element 60 to be consistent throughout the entire Specification.  This amendment to the Specification is accepted and entered. 

Allowable Subject Matter
Claims 1, 4-11 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:



the transparent antenna comprising:
 a first conductive film being attached to a front surface of the transparent substrate and having a wire mesh sheet shape including first linear solid sections parallel to each other and second linear solid sections parallel to each other and perpendicular to the first linear solid sections, the first conductive film including at least two slits extending parallel to each other to define an antenna body portion insulated from a portion of the first conductive film surrounding the antenna body portion to perform wireless communication with an external communication device;
 second conductive film being attached to a back surface of the transparent substrate and having a mesh sheet shape including third linear solid sections parallel to each other and fourth linear solid sections parallel to each other and perpendicular to the third linear solid sections; and an antenna connection line coupled to the antenna body portion for connecting the transparent antenna to an external device other than the external communication device, 
wherein the third linear solid sections are opposed to the first linear solid sections, respectively, and
 the fourth linear solid sections are opposed to the second linear solid sections, respectively.

As argued by Applicant, the prior art does not disclose the structural limitations of the transparent antenna, including the positioning and sectional elements of the first and second conductive films, as described above. Moreover, it would not have been obvious to have modified the cited prior art to arrive at the claimed invention because there is no teaching, suggestion or motivation to do so.  Thus, claim 1 is free of, and unobvious over, the prior art and is allowed. 
Any additional cited prior art on the PTO-892, at this time, is relevant to the state of the art as a whole but does not anticipate or render obvious the elements of claim 1. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/ Primary Examiner, Art Unit 2626